EXHIBIT 10.21

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), effective as of
October 1, 2011, is made by and between AXOGEN CORPORATION, a Delaware
corporation (“AXOGEN” or “Employer”), and Gregory Freitag (“Employee”), whose
resident address is 909 Kenwood Parkway, Minneapolis, Minnesota 55403
(collectively, the “Parties”).

RECITALS:

A. WHEREAS, AXOGEN believes it is in its best interest to continue to employ
Employee, and Employee desires to continue to be employed by AXOGEN; and

B. WHEREAS, AXOGEN and Employee desire to set forth the terms and conditions on
which Employee shall continue to be employed by and perform duties on behalf of
AXOGEN.

NOW, THEREFORE, in consideration of the promises set forth in this Agreement,
and for other good and valuable consideration, the receipt and adequacy of which
is acknowledged by this Agreement, the Parties to this Agreement, intending to
be legally bound, agree as follows:

1. Employment. AXOGEN hereby continues to employ Employee, and Employee hereby
accepts such continued employment, all upon the terms and conditions set forth
in this Agreement, including those set forth in the attached Schedules and
Exhibits.

(a) Duties of Employee. The duties of Employee are set forth on Schedule 1 of
this Agreement, which is attached hereto and incorporated herein by reference.

(b) Compensation and Benefits. The compensation and benefits to which Employee
may be entitled pursuant to this Agreement are set forth on Schedule 2 of this
Agreement, which is attached hereto and incorporated herein by reference.

2. Invention Assignment and Confidentiality Agreement. Contemporaneously with
the execution and delivery of this Agreement, Employee shall enter into an
Invention Assignment and Confidentiality Agreement attached hereto as Exhibit
“A” to this Agreement (the “Invention and Confidentiality Agreement”), which
shall be incorporated herein by reference.

3. Non-Competition Agreement. Contemporaneously with the execution and delivery
of this Agreement, Employee shall enter into a Non-Solicitation and
Non-Competition Agreement attached hereto as Exhibit “B” to this Agreement (the
“NSNC Agreement”) which shall be incorporated herein by reference.

4. Termination.

(a) At-will. Either AXOGEN or Employee may terminate this Agreement at any time
during the course of Employee’s employment and for any reason, upon giving
written notice to the other party. Employer shall have no further liability or
obligation to Employee other than to pay for services rendered through
Employee’s last date of employment. If

 

Page 1



--------------------------------------------------------------------------------

Employee elects to terminate this Agreement and provides Employer with any
notice period prior to the date of termination, Employer may elect to terminate
this Agreement immediately thereon and incur no further obligation to Employee
other than for wages worked through the date of termination of this Agreement.
It is the intention of the Parties that at all times this shall be an at-will
employment relationship during the course of Employee’s employment with
Employer. Nothing contained in this Agreement shall be deemed or construed to
create a contractual relationship between the Parties for a specific duration of
time.

(b) Death. In the event of the death of the Employee, this Agreement shall
terminate on the date of Employee’s death, without any liability to or upon the
Employer other than to pay for services rendered prior to the date of the
Employee’s death.

(c) Permanent Disability. For purposes of this Agreement, the term “Permanent
Disability” shall mean a physical or mental incapacity of Employee, which
renders Employee unable to perform Employee’s duties pursuant to this Agreement,
and which shall continue for ninety (90) consecutive days or one hundred and
eighty (180) days during any twelve month period. If AXOGEN or Employee
terminates Employee’s employment by reason of Permanent Disability of Employee,
this Agreement shall terminate immediately upon written notice by AXOGEN to
Employee, or the date Employee gives notice to terminate employment to AXOGEN,
without any liability to or upon the Employer other than to pay for services
rendered through the termination date.

5. Change in Control.

(a) Definition. For the purposes of this Agreement, a “Change in Control” shall
mean the occurrence of any of the following events:

(i) any “person” (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), who holds less
than twenty percent (20%) of the combined voting power of the securities of
AXOGEN or its parent company AxoGen, Inc. (“INC.”), becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of AXOGEN or INC. representing fifty percent (50%) or
more of the combined voting power of the securities of either AXOGEN or Inc.
then outstanding; or

(ii) during any period of twenty-four (24) consecutive months, individuals, who,
at the beginning of such period constitute all members of the Board of Directors
of INC. (the “Board”) and cease, for any reason, to constitute at least a
majority of the Board, unless the election of each director who was not a
director at the beginning of the period was either nominated for election by, or
approved by a vote of, at least two-thirds of the directors then still in office
who were directors at the beginning of the period; or

(iii) AXOGEN or INC. consolidates or merges with another company, and AXOGEN or
INC. is not the continuing or surviving corporation, provided, however, that any
consolidation or merger whereby INC. continues as the majority holder of AXOGEN
securities or a merger or consolidation of AXOGEN and INC. will not constitute a
Change in Control; or

 

Page 2



--------------------------------------------------------------------------------

(iv) shares of AXOGEN’s or INC.’s common stock are converted into cash,
securities, or other property, other than by a merger of AXOGEN or INC.,
pursuant to Section 5(a)(iii), in which the holders of AXOGEN’s or INC.’s common
stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation as immediately after the merger; or

(v) AXOGEN or INC. sells, leases, exchanges, or otherwise transfers all, or
substantially all, of its assets (in one transaction or in a series of related
transactions), provided, however, that any such transaction related to AXOGEN
whereby INC. continues as the majority holder of AXOGEN securities or INC. is
the sole other party to the transaction, will not constitute a Change in
Control; or

(vi) the holders of AXOGEN’s or INC.’s stock approve a plan or proposal for the
liquidation or dissolution of AXOGEN or INC.

(b) Severance.

(i) Termination in Connection with a Change of Control. In the event of
Employee’s termination of employment by AXOGEN without Substantial Cause (as
defined below) upon or within one hundred and eighty (180) days following a
Change in Control or by Employee for Good Reason (as defined below), Employee
will be entitled to a severance payment consisting of twelve (12) months of
Employee’s base salary. For purposes of this Agreement, “Substantial Cause”
means: (A) the commission by Employee of any act of fraud, theft, or
embezzlement; (B) any material breach by Employee of this Agreement, provided
that AXOGEN shall have first delivered to Employee written notice of the alleged
breach, specifying the exact nature of the breach in detail, and provided,
further, that Employee shall have failed to cure or substantially mitigate such
breach within ten (10) days after receiving such written notice; (C) commission
or conviction of any felony, or of any misdemeanor involving moral turpitude, or
entry of a plea of guilty or nolo contendere to any felony or misdemeanor;
(D) material failure to adhere to AXOGEN’s corporate codes, policies or
procedures which have been adopted in good faith for a valid business purpose as
in effect from time to time; or (E) failure to meet reasonable performance
standards as determined by AXOGEN. For purposes of this Agreement, “Good Reason”
shall mean Employee’s resignation from employment upon or within ninety
(90) days following a Change of Control, if AXOGEN or INC. is not the surviving
entity, provided that Substantial Cause for termination of Employee’s employment
does not exist at the time of such resignation and the resignation is the result
of the occurrence of any one or more of the following:

a) the assignment to Employee of any duties inconsistent in any respect with
his/her position (including status, offices, titles, and reporting
requirements), authorities, duties, or other responsibilities as in effect
immediately prior to the Change in Control of the Company or any other action of
the Company which results in a diminishment in such position, authority, duties,
or responsibilities, other than an insubstantial and inadvertent action which is
remedied by the Company promptly after receipt of notice thereof given by
Employee;

 

Page 3



--------------------------------------------------------------------------------

b) a reduction by AXOGEN in Employee’s base salary as in effect on the date
hereof and as the same shall be increased from time to time hereafter; or

c) the failure by AXOGEN to (A) continue in effect any material compensation or
benefit plan, program, policy or practice in which Employee was participating at
the time of the Change in Control of the Company or (B) provide Employee with
compensation and benefits at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under each employee benefit plan,
program, policy and practice as in effect immediately prior to the Change in
Control of the Company (or as in effect following the Change in Control of the
Company, if greater.

(ii) Termination not in Connection with a Change of Control. In the event of
Employee’s termination of employment by AXOGEN without Substantial Cause either
prior to a Change of Control or following the date that is one hundred and
eighty (180) days following a Change in Control, Employee shall be entitled to a
severance payment consisting of (A) twelve (12) months of Employee’s base
salary; and (B) an amount equal to any bonuses paid to Employee during the
twelve (12) month period prior to Employee’s termination of employment.

(c) Payment of Severance. Payment of any severance for Employee will be made in
a lump sum on the first payroll date following the 60th day following the date
of Employee’s termination of employment. Notwithstanding the foregoing, if the
Employee is a “specified employee” on Employee’s termination date, the
postponement provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), as described in Section 8(n) below, shall apply, if
applicable.

7. Surrender of Records and all Company Property. Upon the termination of
Employee’s employment for any reason, whether by AXOGEN or Employee, Employee
agrees to return to AXOGEN, in good condition, (i) any and all equipment
belonging to AXOGEN including, without limitation, computers, cell phones, and
personal digital assistants, and (ii) any and all data, computer files, customer
lists and contact information, documents and other materials in Employee’s
possession, or removed by Employee from AXOGEN’s premises, whether now in
Employee’s possession or not, which materials were obtained in connection with
Employee’s employment with AXOGEN, including any and all copies (whether
complete or partial) and extracts thereof, and (iii) any and all other company
property or Confidential Information and materials as they are defined in
Employee’s Invention Assignment and Confidentiality Agreement, in the Employee’s
control or possession.

8. Miscellaneous Provisions.

(a). Amendments to this Agreement only in Writing. The provisions of this
Agreement and the attached Schedules and Exhibits shall only be amended,
supplemented, or waived by a written agreement executed by both a duly
authorized officer of AXOGEN and Employee.

(b). Assignments. Employee shall not assign Employee’s rights and/or obligations
pursuant to this Agreement or the attached Schedules and Exhibits. AXOGEN may
assign its rights and/or obligations pursuant to this Agreement and the attached
Schedules and Exhibits

 

Page 4



--------------------------------------------------------------------------------

at any time without prior notice to Employee. In the event of a Change of
Control in which AXOGEN or INC. is not the surviving entity, any reference to
AXOGEN or INC. shall be deemed to refer to the surviving entity.

(c). Binding Effect. All of the terms and provisions of this Agreement and the
attached Schedules and Exhibits, whether so expressed or not, shall be binding
upon, inure to the benefit of, and be enforceable by the Parties and their
respective administrators, executors, legal representatives, heirs, successors
and permitted assigns.

(d). The Provisions of this Agreement are Severable. If any part of this
Agreement, or any of the Schedules or Exhibits entered into pursuant to this
Agreement, is contrary to, prohibited by, or deemed invalid under any applicable
law or regulation, such provision shall be inapplicable and deemed omitted to
the extent so contrary, prohibited or invalid, but the remainder of this
Agreement and its Schedules and Exhibits shall not be so invalidated, and shall
be given full force and effect so far as possible.

(e). Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 1 through 8 shall survive and remain in effect beyond the
execution and delivery of this Agreement in accordance with their respective
terms of duration.

(f). Waivers. The failure or delay of AXOGEN at any time to require performance
by Employee of any provision of this Agreement or the attached Schedules and
Exhibits, even if known, shall not affect the right of AXOGEN to require
performance of that provision or to exercise any right, power or remedy pursuant
to this Agreement or the attached Schedules and Exhibits. Any waiver by AXOGEN
of any breach of any provision of this Agreement or the attached Schedules and
Exhibits shall not be construed as a waiver of any continuing or succeeding
breach of such provision, a waiver of the provision itself, or a waiver of any
right, power or remedy pursuant to this Agreement or the attached Schedules and
Exhibits.

(g). Notices. All notices, requests, consents and other communications required
or permitted under this Agreement shall be in writing and shall be
(i) hand-delivered by messenger or courier service; (ii) sent by an
overnight-mail service (e.g. FedX or UPS); or (iii) mailed (airmail, if
international) by registered or certified mail (postage prepaid), return receipt
requested, and addressed to:

If to Employee:

Employee’s most current address on file with AXOGEN.

 

If to AXOGEN:    With a copy to: AXOGEN Corporation    AXOGEN Corporation 13859
Progress Blvd., Ste. 100    13859 Progress Blvd., Ste. 100 Alachua, FL 32615   
Alachua, FL 32615 Attn: CEO    Attn: Human Resources

or to such other address as any party may designate by written notice complying
with the terms of this section. Each such notice shall be deemed delivered
(a) on the date delivered, if by personal delivery, or (b) on the date upon
which the return receipt is signed, delivery is refused, or the notice is
designated by the postal authorities as not deliverable, as the case may be, if
mailed.

 

Page 5



--------------------------------------------------------------------------------

(h). Governing Law. This Agreement and the attached Schedules and Exhibits and
all transactions contemplated by this Agreement or the attached Schedules and
Exhibits shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Florida, without regard to principles of
conflicts of laws.

(i). Jurisdiction and Venue. The Parties acknowledge that a substantial portion
of negotiations, anticipated performance and execution of this Agreement and the
attached Schedules and Exhibits occurred, or shall occur, in Alachua County,
Florida, and the Parties irrevocably and unconditionally (a) agree that any
suit, action or legal proceeding arising out of, or relating to, this Agreement
or the attached Schedules and Exhibits shall be brought in the courts of record
of the State of Florida in Alachua County, or the United States District Court,
Northern District of Florida, Gainesville Division; (b) consent to the
jurisdiction of each such court in any such suit, action or proceeding;
(c) waive any objection which they may have to the laying of venue of any such
suit, action or proceeding in any of such courts; and (d) agree that service of
any court paper may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in said state.

(j). Remedies Available to Either Party Cumulative. No remedy conferred upon any
party pursuant to this Agreement (or the attached Schedules and Exhibits) is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
pursuant to this Agreement (or the attached Schedules and Exhibits) now or
hereafter existing at law or in equity or by statute or otherwise. No single or
partial exercise by any party of any right, power or remedy pursuant to this
Agreement (or the attached Schedules and Exhibits) shall preclude any other or
further exercise of such right, power or remedy.

(k). Entire Agreement. This Agreement and the attached Schedules and Exhibits
represents the entire understanding and agreement between the Parties with
respect to the subject matter contained herein and supersedes all other
negotiations, understandings and representations (if any) made by and between
the Parties.

(l). Section and Paragraph Headings. Section and paragraph headings used
throughout this Agreement and the attached Schedules and Exhibits are for
convenience of reference only and in no way define, limit or describe the scope
or intent of this Agreement or the attached Schedules and Exhibits.

(m). Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The Parties acknowledge that each party contributed to its negotiations and is
equally responsible for its preparation.

(n). Section 409A of the Code. Notwithstanding any provision of this Agreement
to the contrary, this Agreement is intended to meet the requirements of
Section 409A of the Code to the extent applicable, the Parties intend to
administer this Agreement in a manner that is consistent with those requirements
or an exception thereto, and this Agreement shall be construed and interpreted
in accordance with such intent. Any payments that are considered deferred
compensation under Section 409A of the Code and that are paid to a “specified
employee” (as defined in Section 409A of the Code) upon separation from service
shall be subject to a six (6) month delay, if required by Section 409A of the
Code. If required by

 

Page 6



--------------------------------------------------------------------------------

Section 409A of the Code, any amounts otherwise payable during the six (6) month
period that commences on and follows the Employee’s termination date shall be
paid in one lump sum amount on the first payroll date following the six
(6) month period following the Employee date of termination (or within thirty
(30) days of the Employee’s death, if earlier). For purposes of Section 409A of
the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code). Each payment made under this
Agreement shall be treated as a separate payment. In no event shall the
Employee, directly or indirectly, designate the calendar year of a payment. All
reimbursements under this Agreement shall be provided in a manner that complies
with Section 409A of the Code, if applicable. If required by regulations or
other guidance issued under Section 409A of the Code or a court of competent
jurisdiction, the provisions regarding payments hereunder shall be amended to
provide for such payments to be made at the time allowed under such regulations,
guidance or authority that most closely achieves the intent of this Agreement.

(o) Liability Insurance. AXOGEN shall cover the Employee under directors and
officers liability insurance both during the term of this Agreement and for the
one year period following the termination of this Agreement, in the same amount
and to the same extent as AXOGEN covers its officers and directors.

[Signature Page Follows]

 

Page 7



--------------------------------------------------------------------------------

EMPLOYEE AND AXOGEN have executed this Agreement as of the 1st day of October,
2011

 

AXOGEN Corporation   /s/ Karen Zaderej   Name: Karen Zaderej   Title: CEO

 

EMPLOYEE:   /s/ Gregory Freitag   Print Name: Gregory Freitag

 

Page 8



--------------------------------------------------------------------------------

SCHEDULE AND EXHIBIT LIST

 

Schedule 1—   Duties of Employee Schedule 2—   Compensation and Benefits
Exhibit A—   Invention Assignment and Confidentiality Agreement Exhibit B—  
Non-Solicitation and Non-Competition Agreement

 

Page 1



--------------------------------------------------------------------------------

SCHEDULE 1

DUTIES OF EMPLOYEE

The duties of Employee with AXOGEN Corporation (“AXOGEN” or “Employer”) are as
follows:

1. Employee’s Title: AXOGEN hereby employs Employee as a Chief Financial
Officer, which title may change at AXOGEN’s discretion.

2. Employee’s Duties: During employment with AXOGEN, Employee’s duties will
include, without limitation, the following:

(a) Description of Duties. Employee shall perform all duties in connection with
Employee’s position, or as otherwise designated by AXOGEN, including, without
limitation, the following duties:

Provide both operational and programmatic support to AXOGEN and Corp. Supervise
the finance unit and act as chief financial spokesperson AXOGEN and Corp.
Directly assist on all strategic and tactical matters as they relate to budget
management, cost benefit analysis, forecasting needs, financial statements and
the securing of new funding. As a member of the senior management team, be
involved in strategic planning, evaluation, and professional development
initiatives.

(b) Report to AXOGEN Designated Manager. Employee shall report to the CEO of
AXOGEN.

(c) Compliance With Employee Policies and Procedures. Employee shall comply with
all AXOGEN policies and procedures for employees as such policies and procedures
may exist from time to time.

(d) No Other Business Activities.

(i) Employee shall devote Employee’s entire professional time, energy and skill
to the performance of Employee’s duties pursuant to the Agreement, the service
of AXOGEN, and promotion of AXOGEN’s interests. The Parties agree that Employee
may not during Employee’s employment, except as permitted in writing by AXOGEN,
be engaged in any other business activity, whether or not such activity is
pursued for gain, profit, or other pecuniary advantage including, without
limitation, management or management consulting activities. Notwithstanding the
forgoing, AXOGEN confirms and agrees that Employee is on the Board of Directors
of Pressure BioSciences, on the Foundation Board of HealthEast Care System and
is a principal in FreiMc, LLC. and EmployRx, LLC. Employee hereby represents and
warrants that such activity is not competitive with that of Employer and any
activity associated with such organizations will not interfere with Employee’s
performance of his duties for Employer.

(ii) Notwithstanding the preceding subsection, Employee may invest Employee’s
personal assets in businesses or real estate that are not in competition with
AXOGEN where the form or manner of such investment will not require services on
the part of Employee, and in which Employee’s participation is solely that of a
passive investor.

(e) Compliance with AXOGEN’s Rules and Regulations. Employee agrees to abide by
all rules and regulations established from time to time by AXOGEN.

 

Page 2



--------------------------------------------------------------------------------

SCHEDULE 2

COMPENSATION AND BENEFITS

Subject to the terms and conditions of the Executive Employment Agreement (the
“Agreement”), Employee may be entitled to receive from AXOGEN Corporation
(“AXOGEN” or “Employer”) the following compensation and benefits:

1. Base Salary.

(a) Amount. Employee’s salary during employment with AXOGEN will be at the rate
of $200,000 (Two Hundred Thousand Dollars) annually, (the “Base Salary”)
effective upon execution and delivery of the Agreement and Employee’s first day
of employment with AXOGEN.

(b) Payment. The Base Salary shall be payable in accordance with the existing
payroll practices of AXOGEN, which practices may be changed by AXOGEN from time
to time at its sole discretion. The Base Salary shall be subject to all
appropriate withholding taxes.

(c) Review of Base Salary. The Base Salary shall be reviewed by AXOGEN on an
annual basis; however AXOGEN reserves the right to increase or decrease the Base
Salary at any time during the employment relationship in its sole discretion.

(d) Additional Compensation. In addition to the Base Salary, Employee may also
be eligible to receive stock options, benefits, paid vacations and holidays
during Employee’s Employment.

2. Business Expenses and Reimbursements. Employee shall be eligible for
reimbursement by AXOGEN in accordance with AXOGEN’s normal reimbursement
practices for ordinary and necessary business expenses incurred by Employee in
the performance of Employee’s duties for AXOGEN, so long as Employee timely
submits to AXOGEN accurate invoices and receipts of all expenses submitted for
reimbursement pursuant to this section.

3. Stock Options. Employee may be eligible to receive stock options in
accordance with the terms of the Employee’s Incentive Stock Option Agreement.

4. Benefits. Employee will be permitted to participate in such benefit plans of
AXOGEN that may be in effect from time to time, to the extent Employee is
eligible under the terms of those plans. Nothing herein shall be construed to
require AXOGEN to institute or continue any particular plan or benefit. AXOGEN
reserves the right to add, change, or eliminate any benefits at any time at its
sole discretion.

5. Vacations and Holidays. Employee will be entitled to paid vacation and
holidays in accordance with the vacation and holiday policies of AXOGEN in
effect for its employees from time to time. Vacation must be taken by Employee
at such time or times as approved by AXOGEN.

6. Bonus.

(a) Calculation. During the Employment Period, Employee may receive a bonus
based on an AXOGEN bonus plan, as determined by AXOGEN in its sole discretion.

 

Page 3



--------------------------------------------------------------------------------

(b) Payment. The Bonus if paid shall be paid in accordance with, and subject to,
the normal payroll policies of AXOGEN with respect to similar forms of
compensation, including, without limitation, being subject to all appropriate
withholding taxes.

7. Compensation Review. AXOGEN shall, from time to time, but no less frequently
than annually, review Employee’s compensation (including benefits) and may, in
its sole discretion, increase, or decrease, or eliminate any or all of the
benefits. Any such increase or decrease in the compensation package shall be
valid only if in writing, executed by a duly authorized officer of AXOGEN, and
such writing shall constitute an amendment to this Paragraph 8 (and to the
Agreement and any applicable Schedules or Exhibits) solely as to the benefits,
without waiver or modification of any other terms, conditions or provisions of
the Agreement.

8. No Other Compensation. Employee agrees that the compensation and benefits set
forth in the Agreement and this Schedule 2 are the sole and exclusive
compensation and benefits to which Employee is entitled pursuant to the
Agreement and this Schedule 2, and that Employee shall have no rights to receive
any other compensation or benefits of any nature from AXOGEN.

 

Page 4



--------------------------------------------------------------------------------

EXHIBIT A OF EMPLOYMENT AGREEMENT

INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

THIS INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT (the “Invention and
Confidentiality Agreement”) is entered into as of the date first written below,
by and between AXOGEN Corporation (“AXOGEN” or “Employer”) and the undersigned
AXOGEN employee, (“Employee”) for and in consideration of Employee’s continued
employment by AXOGEN and the compensation that Employee shall receive during
Employee’s employment, the Parties agree as follows:

1. Employee’s Covenants, Representations and Warranties. Both during and after
the termination of Employee’s employment by AXOGEN for any reason or for no
reason:

A. Non-Disclosure. Employee shall not disclose to anyone outside AXOGEN any
Confidential Information. “Confidential Information” shall include, without
limitation,

(i) all information, which has not been made publicly available by AXOGEN or the
third-party owner of such information, which was developed by AXOGEN, any of
AXOGEN’s employees or independent contractors, or was developed for AXOGEN,
including but not limited to Developments (as defined below in Section 3),
technical data, specifications, designs, programs, software, hardware, concepts,
discoveries, copyrights, improvements, product plans, research and development,
, personnel information, contents of manuals, financial information, customer
lists, leads, marketing programs, testing programs, and/or other written
materials;

(ii) all documents marked as confidential and/or containing such information;
and/or

(iii) all information AXOGEN has acquired or received from a third party in
confidence.

B. Use of Confidential Information. Employee shall use Confidential Information
only for AXOGEN’s business purposes.

C. Confidential Information and Materials Furnished by AXOGEN. Employee agrees
that the Confidential Information and any other materials furnished by AXOGEN to
Employee, (i) are proprietary to AXOGEN and contain specialized and unique
information not obtainable from ordinary sources, (ii) have been created by
AXOGEN at considerable time and expense, and (iii) shall remain, at all times,
the exclusive and sole property of AXOGEN.

D. Use of Third-Party Information. Employee shall not disclose to AXOGEN, use in
AXOGEN’s business, or cause AXOGEN to use any information or material which is
confidential to any third party unless AXOGEN has a written agreement with the
third party allowing AXOGEN to receive and use the confidential information or
materials.

E. Use of Copyrights. Employee will not incorporate into Employee’s work any
material that is subject to the copyrights of any third party unless AXOGEN has
the right to copy and incorporate such copyrighted material.

F. Trade Secrets. Employee acknowledges AXOGEN’s legitimate business interest in
protecting its trade secrets and customer lists and in preventing direct
solicitation of its customers and agrees that any unauthorized use of trade
secrets shall be presumed to be an irreparable injury that may be specifically
enjoined.

 

Page 1



--------------------------------------------------------------------------------

2. Return of Confidential Information and Materials. Employee shall, immediately
upon AXOGEN’s request, or the termination of Employee’s employment, for any
reason, whether by Employee or AXOGEN, return to AXOGEN all Confidential
Information and other materials furnished to Employee, and any and all
third-party property, and/or copies of the same, and all documentation,
notebooks and notes, reports and any other materials whether electronic or print
media containing or derived from the Confidential Information and other
materials furnished to Employee by AXOGEN.

3. Assignment of Rights. Employee hereby grants, transfers and assigns and
agrees to grant, transfer and assign to AXOGEN all of Employee’s rights, title
and interest, if any, in any and all Developments, including rights to
translation and reproductions in all forms or formats and the copyrights, patent
rights and moral rights to the same, if any, and agrees that AXOGEN may further
perfect AXOGEN’s United States and foreign rights in, and to any and all,
Developments under patents and copyrights. “Developments” shall mean any idea,
invention, process, design, concept, or useful article (whether the design is
ornamental or otherwise), computer program, trademark, trade secret,
documentation, literary work, audiovisual work and any other work of authorship,
hereafter expressed, made or conceived solely or jointly by Employee during
Employee’s employment, whether or not subject to patent, copyright or other
forms of protection that is:

A. related to the actual or anticipated business, research or development of
AXOGEN; and/or

B. suggested by or resulting from any task assigned to Employee or work
performed by Employee for or on behalf of AXOGEN.

4. Copyrights. Employee acknowledges that the copyrights in Developments created
by Employee in the scope of Employee’s employment belong to AXOGEN by operation
of law, or may belong to a party engaged by AXOGEN by operation of law pursuant
to a works-for-hire contract between AXOGEN and such contracted third party. To
the extent the copyrights in such works may not be owned by AXOGEN or such
contracted party by operation of law, Employee hereby assigns and agrees to
assign to AXOGEN or such contracted party, as the case may be, all copyrights
(if any) Employee may have in Developments.

5. Assistance in Obtaining Copyrights and Patents. At all times after the date
of this Invention Assignment and Confidentiality Agreement, Employee agrees to
assist AXOGEN in obtaining patents or copyrights on any Developments assigned to
AXOGEN that AXOGEN, in its sole discretion, seeks to patent or copyright.
Employee also agrees to sign all documents, and do all things necessary to
obtain such patents or copyrights, to further assign them to AXOGEN, and to
reasonably protect them and AXOGEN against infringement by other parties at
AXOGEN expense with AXOGEN prior approval.

6. Appointment of Attorney-In-Fact. Employee irrevocably appoints any
AXOGEN-selected designee to act, at all times hereafter, as Employee’s agent and
attorney-in-fact to perform all acts necessary to obtain patents and/or
copyrights as required by this Invention Assignment and Confidentiality
Agreement if Employee (i) refuses to perform those acts or (ii) is unavailable,
within the meaning of the United States Patent and Copyright laws. It is
expressly intended by Employee that the foregoing power of attorney is coupled
with an interest.

 

Page 2



--------------------------------------------------------------------------------

7. Record Keeping. Employee shall keep complete, accurate, and authentic
information and records of all Developments in the manner and form reasonably
requested by AXOGEN. Such information and records, and all copies of the same,
shall be the property of AXOGEN as to any Developments assigned AXOGEN. Employee
agrees to promptly surrender such information and records at the request of
AXOGEN as to any Developments.

8. Developments. In connection with any of the Developments assigned by this
Invention Assignment and Confidentiality Agreement, Employee hereby agrees:

A. to disclose them promptly to AXOGEN;

B. at AXOGEN’s request, to execute separate written assignments to AXOGEN;

C. to provide AXOGEN with notice of any inadvertent disclosure of Confidential
Information related to any Development; and

D. to do all things reasonably necessary to enable AXOGEN to secure patents,
register copyrights or obtain any other form of protection for Developments in
the United States and in other countries. If Employee fails or is unable to do
so, Employee hereby authorizes AXOGEN to act under power of attorney for
Employee to do all things to secure such rights.

9. No Designation as Author. AXOGEN, its subsidiaries, licensees, successors or
assigns, (direct or indirect) is not required to designate Employee as author of
any Developments when such Developments are distributed publicly or otherwise.
Employee waives and releases, to the extent permitted by law, all Employee’s
rights to such designation and any rights concerning future modifications of
such Developments.

10. Assignability. Rights, assignments, and representations made or granted by
Employee in this Invention Assignment and Confidentiality Agreement are
assignable by AXOGEN without notice, and are for the benefit of AXOGEN’s
successors, assigns, and parties contracting with AXOGEN.

11. Trade Secrets. Employee acknowledges that Employee is aware that a theft of
trade secrets of an employer by an employee in Florida, such as is prohibited by
this Invention Assignment and Confidentiality Agreement, constitutes a criminal
violation of Florida Statute 812.081, punishable as a third-degree felony under
Florida Statute 775.082, conviction for which carries a term of imprisonment not
exceeding five (5) years. Employee acknowledges AXOGEN will seek vigorous
prosecution under Florida Statutes for any violation thereof arising out of a
breach by Employee of any of the material terms of this Invention Assignment and
Confidentiality Agreement.

12. Advice of Counsel. Employee acknowledges and agrees that Employee has read
and understands the terms set forth in this Invention Assignment and
Confidentiality Agreement and has been given a reasonable opportunity to consult
with an attorney prior to execution of this Invention Assignment and
Confidentiality Agreement and has either done so, or knowingly declined to do
so.

 

Page 3



--------------------------------------------------------------------------------

13. Miscellaneous Provisions.

A. Further Assurances. The Parties hereby agree from time to time to execute and
deliver such further and other transfers, assignments and documents and do all
matters and things that may be convenient or necessary to more effectively and
completely carry out the intentions of this Invention Assignment and
Confidentiality Agreement.

B. Survival. All covenants, agreements, representations and warranties made in
this Invention Assignment and Confidentiality Agreement or otherwise made in
writing by any party pursuant to this Invention Assignment and Confidentiality
Agreement shall survive the execution and delivery of this Invention Assignment
and Confidentiality Agreement and the termination of employment of Employee.

C. Injunctive Relief. Employee acknowledges that AXOGEN will be irreparably
damaged (and damages at law would be an inadequate remedy) if this Invention
Assignment and Confidentiality Agreement is not specifically enforced.
Therefore, in the event of a breach or threatened breach by Employee of any
provision of this Invention Assignment and Confidentiality Agreement, AXOGEN
shall be entitled, in addition to all other rights or remedies, to injunctions
restraining such breach or threatened breach, without being required to show any
actual damage or to post any bond or other security.

THE PARTIES TO THIS AGREEMENT have executed this Invention Assignment and
Confidentiality Agreement as of the 1st day of October, 2011.

 

AXOGEN Corporation  

Name: Karen Zaderej

Title:  CEO

 

EMPLOYEE   Print Name: Gregory Freitag

 

Page 4



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

NON-SOLICITATION AND NON-COMPETITION AGREEMENT

THIS NON-SOLICITATION AND NON-COMPETITION AGREEMENT (the “NSNC Agreement”) is
entered into as of the date written below by and between AXOGEN Corporation
(“AXOGEN” or “Employer”) and the undersigned AXOGEN employee (“Employee”).

RECITALS:

A. WHEREAS, Employee has agreed to accept employment with AXOGEN; and

B. WHEREAS, the Parties desire to reflect their agreement as to Employee’s
promises regarding Employee’s solicitation and competition, which have induced
AXOGEN to employ Employee.

NOW, THEREFORE, in consideration of Employee’s employment with AXOGEN and the
covenants set forth in this Agreement and other good and valuable consideration,
the Parties, intending to be legally bound by this Agreement, agree as follows:

1. Non-solicitation. Employee shall not, at any time while employed by AXOGEN
and for two (2) years after the termination of Employee’s employment with AXOGEN
for any reason whatsoever, or for no reason, directly or indirectly (by
assisting or suggesting to another, or otherwise) solicit, otherwise attempt to
induce or accept the initiative of another in such regard, alone or by combining
or conspiring with any employees, officers, directors, agents, consultants,
representatives, contractors, suppliers, distributors, customers or other
business contacts of AXOGEN to terminate or modify its position as an employee,
officer, director, agent, consultant, representative, contractor, supplier,
distributor, customer or business contact with AXOGEN or to compete against
AXOGEN.

2. Non-competition. Employee shall not, at any time while employed by AXOGEN and
for two (2) years after such termination of Employee’s employment for any reason
whatsoever, or for no reason (the “No-Compete Period”), directly or indirectly,
as owner, officer, director, employee, agent, lender, broker, investor,
consultant or representative of any corporation or as owner of any interest in,
or as an employee, agent, consultant, partner, independent contractor, affiliate
or in any other capacity whatsoever, or representative of any other form of
business association, sole proprietorship or partnership, conduct or assist in
any way any business that relates to the regeneration of nerves or the treatment
of neurological injuries and defects, or any business that competes directly
with AxoGen’s then-current or planned products or business.

3. Non-Interference. In addition to, and not in limitation of, the other
provisions of this Agreement, or of any other agreement between Employee and
AXOGEN, Employee shall not at any time, in any manner, interfere with, disturb,
disrupt, decrease or otherwise jeopardize the business of AXOGEN, or give to any
person the benefit or advantage of AXOGEN’s or Corp.’s methods of operation,
advertising, publicity, training, business customers or accounts, or any other
information relating or useful to AXOGEN’s or Corp.’s business.

4. Representations and Warranties. Employee does hereby represent and warrant to
the Employer that:

 

Page 5



--------------------------------------------------------------------------------

(i) Employee is not presently employed by, and/or have any ownership interest,
either directly or indirectly, in any entity or business, and is not presently
engaged in any outside business activity in competition with AXOGEN;

(ii) this NSNC Agreement is executed by Employee to protect the legitimate
business interests of the Employer;

(iii) legitimate business interests of the Employer to be protected by this NSNC
Agreement include, without limitation, the protection of:

 

  a. valuable trade secrets of the Employer;

 

  b. the customer and vendor base of the Employer;

 

  c. confidential customer and vendor information belonging to the Employer;

 

  d. substantial business relationships between the Employer and its existing
and prospective customers and vendors;

 

  e. goodwill associated with the specialized expertise of Employer; and

 

  f. specialized training undertaken by the Employer and its employees.

(iv) the other covenants and restrictions of this NSNC Agreement are appropriate
and reasonable in all respects in light of the legitimate business interests of
the Employer to be protected.

(v) the Employer and Employee have considered the public’s health, safety and
welfare, and that nothing contained in this NSNC Agreement will adversely affect
the public’s health, safety or welfare.

(vi) the execution and delivery of this NSNC Agreement, and the restrictions
contained herein, the performance by Employee of the covenants and agreements
contained herein, and the enforcement by the Employer of the provisions
contained herein, will cause no undue hardship on Employee.

5. Other Restrictions. In consideration of Employer’s agreement to employ, or to
continue the employment of, Employee, and in accordance with the terms and
conditions of this NSNC Agreement, the Employee hereby agrees as follows:

(i) The restrictions on employment contained above are essential elements of
this NSNC Agreement, and that, but for the agreement of Employee to comply with
such restrictions, the Employer would not have entered into the NSNC Agreement
or the Agreement. The restrictions contained within this NSNC Agreement are
reasonably necessary to protect the legitimate business interests of the
Employer. The restrictions assist in assuring the continuity and growth of the
Employer in the achievement of its goals and objectives. The legitimate business
interests justifying the restrictions include, but are not limited to, trade
secrets, valuable business information or professional information that
otherwise do not qualify as trade secrets, substantial relationships with
prospective and existing customers and vendors, or goodwill associated with the
name of the Employer.

 

Page 6



--------------------------------------------------------------------------------

6. Remedies for Breach. Employee acknowledges and agrees that, in the event of a
breach or threatened breach of any of the provisions of this NSNC Agreement, the
Employer would suffer irreparable harm for which monetary damages would be
inadequate. Accordingly, in addition to any other remedies available, at law or
in equity, in the event of a breach or threatened breach by Employee of such
provisions, the Employer will be entitled to equitable relief in the form of an
injunction against such breach, both preliminary and permanent, without the
requirement to post a bond or other security or to prove irreparable injury or
inadequate remedy at law, specific performance or other appropriate relief.

7. Tolling. In the event that the Employer shall file a lawsuit in any court of
competent jurisdiction alleging a breach of any of Employee’s obligations under
this NSNC Agreement, then any time period set forth in this NSNC Agreement,
including the time periods set forth above, shall be deemed tolled as of the
time such lawsuit is filed and shall remain tolled until such dispute finally is
resolved either by written settlement agreement resolving all claims raised in
such lawsuit or by entry of a final judgment in such lawsuit, including the
final resolution of any post-judgment appellate proceedings.

8. Assignment. This NSNC Agreement and all rights and benefits hereunder are
personal to Employee, and neither this NSNC Agreement, nor any right or interest
herein of Employee shall be voluntarily or involuntarily sold, transferred or
assigned by Employee; provided, however, that the Employer may assign its
rights, duties and obligations hereunder without the prior written consent of
Employee.

9. Severability. In the event any provision of this NSNC Agreement is held
illegal or invalid, the remaining provisions of this NSNC Agreement and the
Agreement shall not be affected thereby. If any of the restrictions contained in
this NSNC Agreement or any part thereof is held to be unenforceable, the Parties
agree that the court making such determination will have the power to reform the
provisions of this NSNC Agreement to the extent permitted by applicable law.

10. No Defense to Enforcement. The existence of any claim or cause of action by
Employee against AXOGEN predicated on the Agreement herein, shall not constitute
a defense to the enforcement by AXOGEN of this NSNC Agreement.

THE PARTIES TO THIS AGREEMENT have executed this Agreement as of the 1st day of
October, 2011.

 

AXOGEN Corporation       Name: Karen Zaderej   Title: CEO

 

EMPLOYEE       Print Name: Gregory Freitag

 

Page 7